       Case 1:21-cv-00410-DKC Document 19-1 Filed 03/05/21 Page 1 of 1



                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


CHAMBER OF COMMERCE OF THE                    *
UNITED STATES OF AMERICA,
et al.,                                       *
               Plaintiffs,
                                              *
                v.                                  No. 1:12-cv-00410-DKC
                                              *

PETER FRANCHOT,                               *
                         Defendant.
                                              *

            *        *      *     *    *      *      *      *     *      *      *


                                           ORDER

       Upon consideration of defendant Peter Franchot’s consent motion for a 30-day

extension of time in which to file a response to the complaint,

       1.        The motion is GRANTED; and

       2.        Defendant may file a response to the complaint on or before April 16, 2021.



                                                   _________________________________
                                                   Deborah K. Chasanow, District Judge
